173 S.W.3d 647 (2005)
Justin MUELLER and Danielle Mueller, Appellants,
v.
Alicia HENDERSON, Respondent.
No. ED 84098.
Missouri Court of Appeals, Eastern District, Division Two.
October 18, 2005.
*648 Richard A. Gaertner, St. Peters, MO, for appellant.
James A. Bingley, St. Louis, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER, III, J. and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Plaintiffs Justin Mueller and Danielle Mueller appeal from the judgment of the Circuit Court of St. Charles County entered pursuant to a jury verdict finding both Plaintiff Justin Mueller and Defendant Alicia Henderson equally at fault in an automobile accident, assessing no damages to Plaintiff Justin Mueller for personal injury, and assessing no damages to Plaintiff Danielle Mueller for loss of consortium. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).